Mr. Justice Merque
delivered the opinion of the court, October 4th 1882.
This is a suit by the coroner against the county, for his fees and costs in holding an inquest on the body of one John Philip Ilahn.
In holding an inquest, the coroner acts in a judicial capacity. If he has jurisdiction in the particular case, and makes a sufficient record of the inquest, the regularity of the finding cannot be impeached in a collateral proceeding. We see no such defect in this record, nor in the manner in which it was kept as to prevent its being admitted in evidence.
It is the duty of a coroner to hold an inquest super visum corporis, where he has cause to suspect the deceased was feloniously destroyed: County of Northampton v. Innes, 2 Casey 156; or when his death was caused by violence: Commonwealth v. Harman, 4 Barr 269. Whenever he holds *627one the presumption is that he acted in good faith, and on sufficient cause. The question now presented is, whether in a suit by him for his services, that presumption is conclusive against the county, or may it be overthrown by evidence?
Here the offers were to prove by several witnesses, in substance, that in holding this inquest, the coroner did not act in good faith; but knowingly acted without any sufficient cause or reason; that Hahn was nearly fourscore years old; that he had been ill for some days and attended by Dr. Atlee, a regular practicing physician of the city of Lancaster; that he died a natural death in his own house surrounded by his family; that his death was a natural one; that there was nothing suspicious, sudden, or extraordinary connected with it, and that all these facts were communicated to the coroner before he summoned the inquest.
The learned judge thought, inasmuch as the office of coroner is a judicial office, and the holding of an inquest a judicial inquiry, therefore this evidence was inadmissible. The duty of a coroner to hold an inquest rests on sound reason, on that reason which is the life of the law. It is not a power to be exercised capriciously and arbitrarily against all reason. The object of an inquest is to seek information, and obtain and secure evidence, in case of death by violence or other undue means. If there be reasonable ground to suspect it was so caused, it becomes the duty of the coroner to act. If he has no ground for suspecting that the death was not a natural one, it is a perversion of the whole spirit of the law to compel the county to pay him for such services. In this case the inquest found the decedent came to his death “ from a paraletic stroke.” Nay, more, if under the facts offered in evidence a coroner may hold an inquest, he may in his discretion at the expense of the county order a post mortem examination, whereby those bound to the deceased by the nearest and most tender ties may have their feeling lacerated, in every case of natural death. The idea is preposterous and abhorrent to all the finer emotions of human nature. It was error to reject the evidence. If he had sufficient cause to justify his action, he may still show' it. If he had not, there is no good reason why the county should pay for unnecessary and meddlesome services. The county wras no party to the inquest, and this is the first opportunity it has had of being heard. The other specifications are not sustained.
Judgment reversed and a venire facias de novo awarded.